PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $19.66, based upon the following facts: On or about May 11, 1979, claimant was operating his vehicle on West Virginia Routes 62 and 2. In the course of said operation, claimant’s vehicle *188crossed the Shadle Bridge over the Kanawha River between the cities of Henderson and Point Pleasant, West Virginia. Said bridge is owned and maintained by the respondent.
While crossing the bridge, claimant’s vehicle struck a loose steel plate which damaged claimant’s tire. Respondent, in failing to properly secure the steel plate to prevent it from bouncing against the undercarriage of vehicles crossing the Shadle Bridge, was guilty of negligence which was the proximate cause of the damages suffered by the claimant. Respondent is therefore liable to the claimant for the sum of $19.66, which is a fair and equitable estimate of the damages sustained.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $19.66.